DETAILED ACTION
	This Office action is based on the amendments filed August 5, 2021 for application 15/920,445.  Claims 1 and 2 have been amended and claims 5, 6, 8, and 9 have been cancelled; claims 1-4 and 7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s comments regarding the correction to the drawings and specification are noted; however, the amendments to the drawings and specification do not appear to be included with the response.  Therefore, the objection to the drawings and specification are maintained in this Office action.
Applicant’s arguments filed August 5, 2021 with respect to the rejection of the claims under 35 U.S.C. 103 over Carn (US Patent 5,390,383), Kazakia et al. (US Patent 6,311,349), Watson (US Patent 3,020,017), Bonnell (US Patent 5,056,535), and Horn (US Patent 795,130) have been fully considered and are persuasive.  The rejection of February 5, 2021 has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference characters “104”, “105”, “106”, “107”, “214”, “216”, “234”, “236”, “242”, “244”, “245”, “246”, “248”, “254”, “256”, “262”, “264”, “315”, “316”, “318”, “324”, “328”, “330”, “334”, “336”, “338”, “340”, “342”, “350”, “352”, “354”, “355”, “356”, “404”, “406”, “412”, “414”, “522”, “524”, “604”, “610”, “612”, “614”, “616”, “618”, “620”, “622”, “624”, and “626” that 
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening in the back plate and the inner arm articulating with the base arm and a socket pad assembly for connecting to a distal portion of the positioning shaft, wherein the positioning shaft has a connection portion, a flange, and a pad ball connector for connecting to a socket formed in a base pad of the socket pad assembly as recited in claim 1, the rail shaft recited in claim 2, the inner arm and the locking shaft recited in claim 3, the keyed adjacent slots and the locking and release assembly recited in claim 4, and the locking and release assembly with the housing, push post, biasing element, one or more slot portions of an adjustment shaft recited in claim 7 must be clearly shown or the feature(s) canceled from the claim(s).  It is noted that while some of these claimed features might be shown in the drawings, it is unclear if all of these features are clearly shown due to the absence of some identifying reference characters as noted above.  Further, while a socket pad assembly (500) is shown in Fig. 1 in association with the anterior pelvic support assembly (200), claim 1 refers to the positioning shaft that was previously recited in claim 1 as being a component of the back support assembly which is not shown to include a socket pad assembly.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 1 recites the limitation “a socket pad assembly for connecting to a distal portion of said positioning shaft … a connection portion, a flange, and a pad ball connector for connecting to a socket formed in a base pad of said socket pad assembly”, wherein claim 1 recites that the positioning shaft is a component of the back support assembly.  However, the specification teaches that the socket pad assembly (500) is for connecting to a positioning shaft (220, 240) of the anterior pelvic support assembly (200) rather than the back support assembly (400) (Fig. 1; ¶ 0027 & 0036).  For examination purposes, the positioning shaft recited in claim 1 will be interpreted as a positioning shaft of the anterior pelvic support assembly as is consistent with the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a rounded lumbar pad” in line 11; however, it is unclear if this limitation is intending to introduce an additional lumbar pad or refer to the same lumbar pad previously introduced in line 7 of claim 1.  It is suggested that the limitation “a rounded lumbar pad” should be amended as “the lumbar pad” in order to clearly refer to the same previously recited lumbar pad.
Claim 1 recites the limitation “said positioning shaft a proximal end and a distal end configured with a connection portion…” in lines 17-18; however, it is unclear what the proximal end and the distal end are of.  It is suggested that the above limitation should be amended as “said positioning shaft, wherein said positioning shaft comprises a proximal end and a distal end configured with a connection portion…” as previously recited in claim 9.
Claim 2-4 and 7 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.

Allowable Subject Matter
Claims 1-4 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/12/2021